DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of the claims recites “A method of making..” while the body of the claims recites steps which are directed to utilizing the apparatus to remove an implanted prosthesis during joint revision surgery.  Further, the method steps do not recite manipulation of the recited structure to perform joint revision surgery. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robie (US 6575980). 
Robie discloses an apparatus for femoral resection which can be utilized as a joint revision surgery apparatus including: a gap checking device or blade guide block 40’ having a solid frame including one or more apertures or orifices 900; a plurality of slots or blade guide slots (70’, 72’, 74’, 76’ and 78’)) extending through the blade guide block and configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife blades; and a centrally located cavity configured to or capable of being placed over the trunnion or post end of an existing prosthesis implant wherein said blade guide block is placed over the trunnion end of an existing prosthesis implant and secured within said centrally located cavity, followed by the insertion and downward motion of a plurality of knife blades into said knife blade slots extending through said blade guide block to free the existing prothesis implant to facilitate removal of the existing prothesis implant during joint revision surgery (Figs. 1-11 and cols. 3-7).
Regarding claim 2, Robie discloses three different types or sizes of the guide block (Figs. 2, 7a-7d, 8a-8d and cols. 3-7).
Regarding claim 3, Robie discloses a slot extender 80’ (Fig. 1) which can be attached to the guide block to form a two-piece solid frame assembly. 
Regarding claims 4-6, the plurality of slots in the guide block are configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife straight or curved knife or compound curved knife blades (Figs. 1-11 and cols. 3-7).
The method steps of claims 11-16 are performed when the Robie apparatus is used during joint revision surgery.  The claimed method steps do not manipulate recited structure to distinguish over Robie. 





s 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelley (US 9603720).
Kelley discloses a joint revision surgery apparatus including: a guide or blade guide block 70 (Fig. 11), having a solid frame including one or more matched pairs of recesses or orifices 74; a plurality of guide slots or blade guide slots 74 extending through the blade guide block and configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife blades; and a centrally located opening or cavity 79 within said blade guide block configured to be placed over the trunnion end of an existing prosthesis implant wherein said blade guide block is placed over the trunnion end of an existing prosthesis implant and secured within said centrally located cavity, followed by the insertion and downward motion of a plurality of knife blades into said knife blade slots extending through said blade guide block to free the existing prothesis implant to facilitate removal of the existing prothesis implant during joint revision surgery (Figs. 1-14C and cols. 5-10).
Regarding claim 2, Kelley discloses matching the osteotome and the implant by requiring a different guide for each implant size and design.  Kelley also discloses various guides 30 configured to receive and position specific osteotomes that cut along specific sections of the femoral component (Figs. 7-10 and supporting text).
Regarding claim 3, Kelley discloses a two-piece guide block wherein varying size osteotomes can be placed through the slots (Fig. 12). 
Regarding claims 4-6, the plurality of slots in guide block 70 are configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife straight or curved knife or compound curved knife blades.  Kelley disclose cutting tools to have different shapes, sizes and constructions (Figs. 1-14C and cols. 5-10).
The method steps of claims 11-16 are performed when the Macke apparatus is used during joint revision surgery.  




s 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macke (US 9867628).
Macke discloses a joint revision surgery apparatus including: a cutting guide or blade guide block 200 having a solid frame including one or more matched pairs of recesses or orifices 214; a plurality of guide slots or blade guide slots (204, 210) extending through the blade guide block and configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife blades; and a centrally located cavity 212 within said blade guide block configured to be placed over the trunnion end of an existing prosthesis implant wherein said blade guide block is placed over the trunnion end of an existing prosthesis implant and secured within said centrally located cavity, followed by the insertion and downward motion of a plurality of knife blades into said knife blade slots extending through said blade guide block to free the existing prothesis implant to facilitate removal of the existing prothesis implant during joint revision surgery (Fig. 2 and col. 4, lines 18-61).
Regarding claims 4-6, the plurality of slots in guide block 200 are configured to or capable of accepting the insertion of and to guide the motion of a plurality of knife straight or curved knife or compound curved knife blades (Fig. 2 and col. 4, lines 18-61).
Regarding claim 5, Macke discloses slots to have varying cross sections or uniform cross sections and to have a cross section profile that is curved along its longitudinal extent (col. 2, lines 45-67, col. 3, lines 10-67 and col. 4, lines 1-17).  
The method steps of claims 11 and 14-16 are performed when the Macke apparatus is used during joint revision surgery.  The claimed method steps do not manipulate recited structure to distinguish over Macke.
  
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion
Related applications with subject matter pertinent to the invention of the instant application are: 17/218,000 and 17/198,396.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 22, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775